Case 1:19-mc-00367-JMS-WRP Document 1 Filed 09/27/19 Page 1 of 6    PageID #: 1


 ROBERT BRIAN BLACK                       7659
 LISA EMILY ENGEBRETSEN                   10952
 Civil Beat Law Center for the Public Interest
 700 Bishop Street, Suite 1701
 Honolulu, Hawai`i 96813
 brian@civilbeatlawcenter.org
 fellow@civilbeatlawcenter.org
 Telephone: (808) 531-4000
 Facsimile: (808) 380-3580

 Attorneys for Civil Beat Law Center
    for the Public Interest

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAI`I

 IN RE: CIVIL BEAT LAW                    MISC. NO. 19-367
 CENTER FOR THE PUBLIC
 INTEREST,                                MOTION TO RELEASE CJA
                                          PAYMENT VOUCHERS
            Movant.

          MOTION TO RELEASE CJA PAYMENT VOUCHERS

      Pursuant to the public’s right recognized in the Criminal Justice Act

 (CJA), 18 U.S.C. § 3006A(d)(4), and the Administrative Office of United

 States Courts, Guide to Judiciary Policy, Vol. 7, Ch. 5 (AO Guide),1 and



 1 The CJA provides: “The Judicial Conference of the United States may,
 from time to time, issue rules and regulations governing the operation of
 plans formulated under this section.” 18 U.S.C. § 3006A(h). The AO Guide
 provides those rules. United States v. Gonzales, 150 F.3d 1246, 1252 (10th
 Cir. 1998).
Case 1:19-mc-00367-JMS-WRP Document 1 Filed 09/27/19 Page 2 of 6      PageID #: 2




 rights of public access under the First Amendment and the common law,

 the Civil Beat Law Center for the Public Interest (Law Center) respectfully

 moves this Court to release the CJA vouchers it has approved for payment

 in United States v. Kealoha, Cr. No. 17-582 JMS-WRP; United States v. Kealoha,

 Cr. No. 18-68 JMS-WRP; and United States v. Puana, Cr. No. 19-15 JMS-

 WRP. CJA payment vouchers in these cases have been approved by the

 Court, but not yet been released to the public. The Law Center is not

 requesting access to the more detailed backup documentation that

 supports the CJA payment vouchers.

 I.    DISCLOSURE OF AMOUNTS PAID TO CRIMINAL DEFENSE
       COUNSEL MUST BE RELEASED WHEN APPROVED.

       Courts are required to publicly release CJA vouchers disclosing

 payment to attorneys after the court approves the payment. AO Guide

 § 520 (“The CJA, as amended in 1998, mandates disclosure of amounts paid

 to court appointed attorneys upon the court’s approval of the payment.”)

 (emphasis in original); accord 18 U.S.C. § 3006A(d)(4)(A). After providing

 notice to defense counsel, the Court may allow redactions to detailed

 information related to vouchers to protect constitutional rights or other

 interests of justice, but not to the amounts paid out. AO Guide §§ 520.40

 (allowing redactions to “any detailed information provided to justify the

                                       2
Case 1:19-mc-00367-JMS-WRP Document 1 Filed 09/27/19 Page 3 of 6       PageID #: 3




 expense”), 520.50 (listing applicable interests); accord 18 U.S.C.

 § 3006A(d)(4) (requiring publication of aggregate amounts, divided into

 various categories that track CJA Form 20, while allowing redaction of

 more detailed information).

       If there were any ambiguity in the AO Guide or CJA—there is not—

 the CJA’s legislative history clearly articulates the intent of Congress to

 protect taxpayers’ right to know promptly the costs of legal defense. The

 CJA provision was added in 1997. Pub. L. No. 105-119, 111 Stat. 2440,

 § 308. The amendment’s drafter, Senator Domenici, addressed in detail the

 intent of his amendment.

              I want to be very clear about what exactly my bill would
       accomplish. . . . In keeping with my strongly held belief that
       the American taxpayer has a legitimate interest in having
       timely access to this information, my bill simply requires that at
       the time the court approves the payments for these services,
       that the payments be publicly disclosed. Many Senators are
       probably saying right now that this sounds like a very
       reasonable request, and I think it is, but the problem is that
       often times these payments are not disclosed until long after the
       trial has been completed, and in some cases they may not be
       disclosed at all if the remains are sealed by the Judge. How
       much criminal defense lawyers are being paid should not be a
       secret. There is a way in which we can protect the alleged
       criminal’s sixth amendment rights and still honor the American
       taxpayer's right to know. Mr. President, that is what my bill
       does.
              Current law basically leaves the question of when and
       whether court appointed attorneys’ fees should be disclosed at

                                        3
Case 1:19-mc-00367-JMS-WRP Document 1 Filed 09/27/19 Page 4 of 6       PageID #: 4



       the discretion of the Judge in which the particular case is being
       tried. My bill would take some of that discretion away and
       require that disclosure occur once the payment has been
       approved.
       ...
             My bill says that once the Judge approves these payment
       vouchers that they be publicly disclosed. That means that
       anyone can walk down to the federal district court where the
       case is being tried and ask the clerk of the court for copies of the
       relevant CJA payment vouchers. It’s that simple. Nothing
       more. Nothing less.

 143 Cong. Rec. S8070 (July 24, 1997) (statement of Sen. Domenici); see also

 United States v. Gonzales, 150 F.3d 1246, 1264 n.21 (10th Cir. 1998) (finding

 Senator Domenici’s remarks consistent with the court’s reading of the

 amendment). The Judicial Conference amended the AO Guide to

 implement the requirements of the CJA provision.

       The information requested—aggregate amounts paid to defense

 counsel—does not infringe on any constitutional rights or other legitimate

 concerns of defendants. See Seattle Times Co. v. U.S. Dist. Ct., 845 F.2d 1513,

 1517-18 (9th Cir. 1988) (disclosure of CJA financial affidavits did not violate

 a defendant’s Sixth or Fifth Amendment rights) (“The financial affidavits

 merely contained an unremarkable recitation of assets and liabilities.”).

       Also, as reflected in the CJA and AO Guide, the public has a

 compelling interest in access to the costs for taxpayers in the administration


                                        4
Case 1:19-mc-00367-JMS-WRP Document 1 Filed 09/27/19 Page 5 of 6    PageID #: 5




 of the CJA, and no countervailing compelling government interests weigh

 in favor of withholding that information. The public right to know about

 judicial proceedings and records is protected by the First Amendment and

 common law. E.g., id. at 1516 n.1 (assuming that public access to CJA

 financial affidavits is protected by the First Amendment and ordering

 unsealing).

        Accordingly, the amounts approved by the Court for payment of

 defense counsel under the CJA must be released to the public. The Law

 Center is not asking to release the detailed documentation supporting such

 payments.

 II.   DISCLOSURE OF AMOUNTS PAID FOR OTHER SERVICES
       ALSO MUST BE RELEASED.

       Different, but no less mandatory provisions require disclosure of

 amounts paid under the CJA for other services. 18 U.S.C. § 3006A(e)(4)

 (“The amounts paid under this subsection for services in any case shall be

 made available to the public.”); AO Guide § 530 (payments to services

 providers must also be released to the public).

                               CONCLUSION

       Based on the foregoing, the Law Center respectfully requests that the

 Court grant its motion to release the CJA payment vouchers.

                                      5
Case 1:19-mc-00367-JMS-WRP Document 1 Filed 09/27/19 Page 6 of 6   PageID #: 6




      DATED: Honolulu, Hawai`i, September 27, 2019

                             /s/ Robert Brian Black
                             ROBERT BRIAN BLACK
                             Attorney for Civil Beat Law Center
                               for the Public Interest




                                     6
